DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, reference designator 103 in fig. 2 is labelled as ‘IPD’ instead of ‘PDI’, as is generally indicated in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Simolon (US 20190204160 A1).

	
Regarding claim 1, Simolon discloses an imaging system (imaging system 400, fig. 4) comprising: 
 	a light sensor (405, fig. 4) configured to generate one or both of an image signal and a pulse signal (Techniques are disclosed for facilitating pulse detection and imaging – Abstract. Also see ¶0062-0063); 
 	a pulse detection imaging (PDI) circuit (410, fig. 4) including a first terminal in signal communication with the light sensor to receive one or both of the image signal and the pulse signal (node 408 of the anode of detector 405 is connected to PDI circuit 410, fig. 4, ¶0063) and a second terminal in signal communication with a voltage source (either of non-inverting terminal of buffer 454 OR node 418, which connects transistor 455. Either of these terminals is understood in signal communication with a voltage source, e.g. VREF or voltage at drain terminal of transistor 455, fig. 4); and 
 	an image processing unit (units 420 and 415 combined, fig. 4) in signal communication with the PDI circuit to receive one or both of the image signal and the pulse signal (¶0062-0064) and to simultaneously perform imagery and pulse detection based on the image signal and the pulse signal, respectively (Abstract, ¶0062-0064).
Regarding claim 2, Simolon discloses the imaging system of claim 1, wherein the PDI circuit further comprises: 
 	at least one buffer (454, fig. 4) including a buffer input in signal communication with the light sensor (e.g. node 408 is a buffer input in signal communication with the light sensor 405, fig. 4, ¶0063); and 
 	a passive load (MOSFET 455, fig. 4) including a first load terminal in signal communication with the buffer input (source of 455 in signal communication with the buffer input node 408, fig. 4) and a second load terminal in signal communication with the voltage source (drain terminal of 455 is understood in signal communication with the voltage source i.e. node 418).
Regarding claim 7, Simolon discloses the imaging system of claim 1, wherein the passive load is a non-linear passive load including at least one of a diode, a p-channel MOSFET, a n-channel MOSFET, an NPN bipolar junction transistor, and a PNP bipolar junction transistor (passive load 455 is a MOSFET, fig. 4, ¶0062).
Claims 8, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Boubal et al. (US 20030205663 A1, hereinafter Boubal).
Regarding claim 8, Boubal discloses a pulse detection imaging (PDI) circuit (figs. 1, 3) comprising: 
a light sensor (3, ¶0039, 0049, 0051, figs 1, 3); 
at least one buffer (buffer 5, figs. 1, 3, ¶0035-0038) including a buffer input in signal communication with the light sensor (buffer input Ve in signal communication with the light sensor 3, ¶0034, figs. 1, 3); and 
a passive load (11, figs, 1, 3, ¶0036) including a first load terminal in signal communication with the buffer input and a second load terminal in signal communication with a voltage source (load 11 has first load terminal in signal communication with the buffer 5 input and a second load terminal in signal communication with a voltage source Vd, figs. 1, 3, ¶0036).
Regarding claim 13, Boubal discloses the PDI circuit of claim 8, wherein the passive load includes a diode having an anode connected to the buffer input and a cathode connected to the voltage source (passive load 11 is connected in a diode format having its drain and gate shorted. The anode/source is connected to the buffer 5 input and a cathode/drain is connected to the voltage source Vd through 10).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simolon in view of Takayanagi (US 20090051798 A1).

Regarding claim 18, Simolon discloses a method of simultaneously performing pulse detection and imagery (abstract), the method comprising: 
generating, via a light sensor (sensor 405, fig. 4), an image signal and a pulse signal (abstract, ¶0062-0064); 
 	processing, via a pulse detection imaging (PDI) circuit (410, fig. 4), the image signal and the pulse signal (); 
 	synchronously outputting the image signal (…readout circuit 115 and/or processing circuit 120 may include and/or may be coupled to circuitry to generate and provide clock signals and/or control signals for facilitating readout of image data captured by the IR image detector circuit 110 – ¶0030) while asynchronously outputting the pulse signal to an image processing unit (…the pulse detection circuit may be utilized for asynchronous laser pulse detection (ALPD) and thus may be referred to as an ALPD circuit – ¶0018); and 
 	simultaneously processing, via the image processing unit (415 & 420, fig. 4), the pulse signal to detect an energy pulse and the image signal to generate an image (abstract, ¶0062-0064).
Simolon is not found disclosing explicitly that the image and pulse signals are compressed in PDI circuit.
Takayanagi discloses a pixel circuit with improved dynamic range where signal generated in the photodiode is compressed so that pixel circuit functions as a logarithmic fashion, rather than linear mode (abstract, ¶0031, compression curve shown in fig. 5). Transistor 116 primarily attains the non-linear feature of the conversion, thus allowing the logarithmic compression (¶0014-0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Simolon to include a conversion transistor 116 in the pulse detection circuit 410, so that sensor and transistor 116 in combination function in non-linear mode to achieve data compression on the incoming signal, to obtain, image and pulse signals are compressed in PDI circuit, because, such combination would allow operating the image sensor and pulse detector in a high dynamic range (abstract).
Regarding claim 19, Simolon in view of Takayanagi discloses the method of claim 18, further comprising: 
 	delivering the image signal to the image processing unit (Simolon: image signal is delivered to the ISP 415 + 420, ¶0062-0064, abstract); and 
 	delivering the pulse signal to the image processing unit independently from the image signal (Simolon: abstract, ¶0062-0064).
Regarding claim 20, Simolon in view of Takayanagi discloses the method of claim 19, further comprising: 
 	delivering the image signal from the to the image processing unit via first signal path (first signal path is via 420, fig. 4, ¶0062-0064); and 
 	delivering the pulse signal to the image processing unit via a second signal path that is different and separate from the first signal path (second signal path is via 415, fig. 4, ¶0062-0068).
Allowable Subject Matter
Claims 3-6, 9-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 3, wherein the at least one buffer includes a plurality of buffers, each buffer establishing a respective signal path to asynchrony deliver one or both of the image signal and the pulse signal to the image processing unit.
Regarding claim 9, wherein the at least one buffer includes a plurality of buffers, each buffer establishing a respective signal path to asynchrony deliver a signal generated by the image sensor to an image processing unit.
Regarding claim 14, wherein the passive load includes a p-channel MOSFET having a source connected to the buffer input, a drain connected to a ground protentional, and a gate connected to the voltage source.
Regarding claim 15, wherein the passive load includes a n-channel MOSFET having a drain connected to the buffer input, a source connected to the voltage source, and a gate connected to the drain and the buffer input.

Regarding claim 16, wherein the passive load includes an NPN bipolar junction transistor having a collector connected to the buffer input, an emitter connected to the voltage source, and a base connected to the collector and the buffer input.
Regarding claim 17, wherein the passive load includes a PNP bipolar junction transistor having an emitter connected to the buffer input, a collector connected to a ground potential, and a base connected to the voltage source.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
SCHLESSELMANN et al. (US 20200150160 A1), Liobe et al. (US 10516843 B2), Liobe et al. (US 20190113605 A1), Lund (US 10222258 B2), Lund et al. (US 10154207 B2) – who disclose different image sensor structures of interest, where pulse detection circuit is also embedded. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697